                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 STEPHANIE SCHREINER, M.D., on                 )
 her own behalf and on behalf of her           )
 beneficiary son, A.K.C.,                      )
                                               )
        Plaintiffs,                            )   No. 3:19-cv-00094
                                               )
 v.                                            )
                                               )
 UNITED HEALTHCARE INSURANCE                   )
 COMPANY AND UNITED                            )
 BEHAVIORAL HEALTH, INC.,                      )
                                               )
        Defendants.                            )


                                          ORDER

       Pending before the Court is a Report and Recommendation (“R&R”) of the Magistrate

Judge (Doc. No. 59) to which no timely objections have been filed. The R&R recommends that

the Court grant Defendants’ Rule 12(b)(6) Motion to Dismiss and deny the Motion for Attorney’s

Fees Under 29 U.S.C.1132(g). (Doc. No. 38).

       The Court has reviewed the R&R and conducted a de novo review of the record. The R&R

is APPROVED AND ADOPTED. Accordingly, Defendants’ motion to dismiss for failure to state

a claim is GRANTED and this action is DISMISSED and Defendants’ motion for attorney’s fees

is DENIED.

       This Order is a final judgment.

       IT IS SO ORDERED.


                                           ____________________________________
                                           WAVERLY D. CRENSHAW, JR.
                                           CHIEF UNITED STATES DISTRICT JUDGE
